         Case 1:18-cv-08100-PAC Document 12 Filed 10/18/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_______________________________________________

                                               :
ROBERT C. ADLER,                               :
                                               :              1:18-cv-08100 (PAC)
                        Plaintiff,             :
        v.                                     :
                                               :               DEFENDANT’S RULE 7.1
PAYWARD, INC. d/b/a/ KRAKEN,                   :              DISCLOSURE STATEMENT
                                               :
                        Defendant.             :
_______________________________________________



       Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Payward, Inc. d/b/a Kraken

discloses that it does not have a parent company and no publicly held corporation owns ten

percent (10%) or more of its stock.



New York, New York
October 18, 2018
                                            Respectfully submitted,

                                      By:    /s/ Christopher N. LaVigne
                                            Christopher N. LaVigne
                                            Adam C. Ludemann
                                            Pierce Bainbridge Beck Price & Hecht LLP
                                            20 West 23rd Street, Fifth Floor
                                            New York, New York 10010
                                            (213) 262-9333
                                            aludemann@piercebainbridge.com

                                            Attorneys for Defendant Payward, Inc. d/b/a
                                            Kraken
